Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 1 of 22




             EXHIBIT A
              py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 2 of 22




                                    SOLAR PURCHASE DISCLOSURE




             o Co
This disclosure is designed to help you understand the key terms of your purchase of an integrated roof and photovoltaic
system (your “Solar Roof”) and any Powerwall energy storage system (your “Powerwall”, and together with your Solar
Roof, your “System”).
It is not a substitute for your purchase contract (“Contract”), loan or any other documents associated with this transaction.
Information presented below is subject to the terms of your Contract.




           C
Read all documents carefully so you fully understand the transaction.
For more information on becoming a smart solar consumer please visit www.seia.org/consumers.

 Provider: Tesla, Inc.                      Installer: Tesla Energy Operations,         Customer: Philip Dahlin
 Address: 3500 Deer Creek Road              Inc.                                        Installation Address:
 Palo Alto, CA 94304                        Address: 901 Page Avenue                    118 Lakeview Dr,
 Tel.: 888-518-3752                         Fremont, CA 94538                           New Hope, PA 18938
 License # (if applicable): Not             Tel.: 888-765-2489                          Customer Mailing Address:




                   y
 Applicable                                 State/County Contractor License #:          118 Lakeview Drive,




               y
 Email:                                     PA HIC077343                                New Hope, PA 18938
 energycustomersupport@tesla.com            Email:                                      Email: flourtown4@comcast.net
                                            energycustomersupport@tesla.com             Contract Date: 9/17/2020




Purchase Price




              p
             o Co p
Your purchase price, including the cost of the Powerwall(s): $46,084.80
List of any credits, incentives or rebates included in the above purchase price: $834.40

*NOTE: Not everyone is eligible for credits, incentives or rebates or can fully use them. Consult your tax professional or
legal professional for further information.

Payment Schedule
Amount you have paid to secure your order: $100.00




           C
Amount you owe Provider at completion of installation: $46,084.80

Financing
Your system: Financing of System is UNKNOWN to Provider
NOTE: If your System is financed, carefully read any agreements and/or disclosure forms provided by your lender. This
statement does not contain the terms of your financing agreement. If you have any questions about your financing
arrangement, contact your finance provider and read all financing disclosures before signing a Contract.




               y   y
Installation Timing
Approximate Start Date: 7-180 days from the date the Agreement is signed.
Approximate Completion Date: 7-180 days from the day installation begins

Interconnection Approval




              p   p
PROVIDER is responsible for submitting a System interconnection application.

Site & Design Assumptions for your Purchase
Solar Roof system size: 9.18 kW DC
Estimated gross annual electricity production in kilowatt-hours (kWh) from your Solar Roof in Year 1: 0 kWh
Estimated Solar Roof Lifetime: 25 years




Solar Purchase Disclosure v. 2017
4205775
              py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 3 of 22




Estimated annual electricity production decrease due to natural aging of the Solar Roof: The power output capacity of
each solar module in your Solar Roof will be at least 95.0% of the “Rated Peak Power” specified on the Solar Roof’s data




             o Co
sheet at 5 years after your Solar Roof is installed, will decline by no more than 0.5% per year for the following 20 years.
System location on your property: rooftop
Connectivity: The System WILL be connected to the electric grid.
At the time of installation, your local utility WILL credit you for excess energy your System generates. The rules applying
to such credit are set by your jurisdiction. Your utility offers a net energy metering policy as required under state statute or
as regulated by a public utility commission. Changes in net energy metering policy or utility rate structures during the life




           C
of the system may result in lower utility bill savings than estimated or none at all; Tesla Energy will not be responsible for
reassessing the contract rate.

Your 2 Powerwall system has an initial storage capacity of 27.00 kWh and contains an integrated storage inverter/charger
capable of providing a combined 10.00 kW of continuous power and 14.00 kW of surge power.

Maintenance & Repairs
You are required to perform the following system maintenance:




               y   y
    Shade Management: Shading on your Solar Roof can hinder electricity production. Keep trees or other tall plants
       trimmed to prevent shade on your Solar Roof.
    Tile Cleaning: Cleaning your tiles of debris can improve your system performance. Tesla recommends that a
       professional perform any cleaning service required.




              p   p
“System repairs” refers to actions needed to fix your System if it is malfunctioning. System repairs ARE provided by the
Installer. The coverage periods for each hardware component of your System (in years) are:
Solar Roof Weatherization Warranty: 25 years
Powerwall Warranty: 10 years




             o Co
Please check the Manufacturer’s warranty for the coverage period of other hardware components.

If System repairs ARE included, the coverage periods for the labor/workmanship for each component of your System (in
years) are:
Solar Roof: 25 years
Powerwall: 10 years




           C
Please review your Contract for additional information about any warranties on the System installation and equipment.
Note that equipment warranties for hardware are not required to include labor/workmanship. Your Provider may assign or
subcontract any of its rights or obligations under this Agreement to any affiliate, successor, partner or purchaser. If such a
transfer occurs, you will be notified if this will change the address or phone number to use for system maintenance or
repair requests.

Roof Warranty




                   y
Your Solar Roof IS warranted against leaks for 25 years by the Provider.




Taxes




              py
Product Guarantee
Provider is providing you with a: Product guarantee for 25 years. Underperformance or underproduction will be remedied
as follows: Tesla will repair or replace the defective part of your Solar Roof.




                  p
You are responsible for property taxes on property you own. Consult a tax professional to understand any tax liability that
may result from entering the Contract.

Utility and Electricity Usage/Savings Assumptions
You HAVE been provided with a savings estimate based on your purchase.




Solar Purchase Disclosure v. 2017
4205775
              py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 4 of 22




If provided, the savings estimate was calculated based on: Estimates of annual utility rate increases, future utility charges,
net metering value, and the design of your system, which can be affected by shading, location, system size, federal




             o Co
investment tax credit, and local utility rates.
The savings estimate to you assumes the following:
Your Solar Roof will last: 25 years
It is important to understand that electricity rates are estimates only. Your actual current and future utility rates and utility
rate increases may vary.
Provider IS NOT guaranteeing these savings.




           C
Renewable Energy Certificates (RECs)
You may sell or assign any renewable energy certificates or credits (RECs) that you own from producing renewable solar
energy to a third party (which may be the Installer) depending on the laws of your state. If you do sell or assign your RECs
to a third party, you will no longer own the RECs to resell, use or claim, and a third party may have the right to claim
clean, green or renewable energy based on its purchase of the RECs from your System. In some jurisdictions, you may
have to surrender some or all of your RECs to receive state, local or utility incentives.




               y   y
Cooling Off Period/ Right to Cancel
In addition to any rights you have under state or local law, you HAVE the right to terminate this agreement without penalty
within three (3) business days of this transaction by notifying Provider in writing at the above address.

SEIA Solar Business Code




              p   p
Provider DOES abide by and agrees to be bound by SEIA’s Solar Business Code and its complaint resolution process.
For more information about the SEIA Solar Business Code and complaint resolution process, please visit
http://www.seia.org/consumers

Additional Disclosures or Terms




             o Co
Powerwall System
The Powerwall will draw 100% of its charge from the Solar Array. In backup mode, the Powerwall will provide automatic
backup power to the circuits to which it is connected. In self-powered mode, the Powerwall will capture excess solar
energy during the day to power your Home at night. Final determination of eligible circuits will be made prior to installation.
Eligible circuits must be located in the same electrical panel used to connect the Solar Array at the time we install. If we




           C
cannot install a Powerwall so as to provide backup energy to at least eight (8) circuits that you request due to access or
electrical constraints, you may cancel the Powerwall, and either opt to have a solar-only system installed, or cancel this
Agreement entirely.



Customer’s Initials here P D




              py  py
Solar Purchase Disclosure v. 2017
4205775
               py  py     Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 5 of 22




                                  Solar Roof Purchase & Home Improvement Agreement




              o Co
This “Agreement” is between you and the Tesla entity (“Tesla,” “we” “us” or “our”) identified below. It consists of (1) the
below Price Sheet and (2) the attached terms & conditions, and is effective on the date you agree to this Agreement (by
electronic acceptance, signature or e-mail) and shall supersede all prior existing agreements between you and Tesla for
the Tesla Energy Products described below.

                                                  System Price Sheet




            C
 Your information

 Philip Dahlin
 118 Lakeview Dr
 New Hope, PA 18938


 Tesla entity / Provider




                y   y
 Tesla, Inc. of 3500 Deer Creek Road, Palo Alto, CA, 94304

 System and System Price

 Solar Roof                                                                                                   $30,139.20




               p   p
        Roof (1528.000 square feet)                                                                           $11,689.20
        Solar Roof (9.180 kW)                                                                                 $18,450.00

 Powerwall                                                                                                    $16,000.00




              o Co
       2 x Powerwall(s)                                                                                       $13,000.00
       1 x Backup Gateway(s)                                                                                   $1,000.00




           Powerwall Installation                                                                               $3,000.00




            C
           Powerwall + Solar Discount                                                                         ($1,000.00)




 System Price                                                                                                 $46,139.20
 Taxes                                                                                                           $780.00




                y   y
 Contract Price1                                                                                              $46,919.20
       Credit for Order Payment                                                                                ($100.00)
       Credit for Rebate Value                                                                                 ($734.40)
 Amount Due                                                                                                   $46,084.80




               p   p
 Schedule of Payments

 Paid at Order                                                                                                  $100.00



Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
               py  py     Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 6 of 22




 Due Within Five (5) Days of Inspection                                                                            $46,084.80




              o Co
 The schedule of progress payments must specifically describe each phase of work, including the type and amount of
 work or services scheduled to be supplied in each phase, along with the amount of each proposed progress payment.

 IT IS AGAINST THE LAW FOR A CONTRACTOR TO COLLECT PAYMENT FOR WORK NOT YET COMPLETED, OR
 FOR MATERIALS NOT YET DELIVERED. HOWEVER, A CONTRACTOR MAY REQUIRE A DOWNPAYMENT.




            C
 You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date
 of this transaction. See the attached notice of cancellation form for an explanation of this right.
 If you are financing your System through one of our financing partners, the timing and amount of your payments (and
 any applicable interest accrued) will be subject to the terms and conditions of your agreement with your financier. If your
 financier fails to make payment on your behalf, or your financing is terminated by you or your financier, you will remain
 obligated to make payment under the terms of this Agreement.




                    y
 Federal Personal Income Tax Credit




               py
 Based on your purchase we believe $39,638.85 may be eligible for a U.S. federal personal income tax credit (the
 Residential Renewable Energy Tax Credit) pursuant to Internal Revenue Code Section 25D. This is an estimated
 allocation of the purchase price that may be eligible for a tax credit based on the portion of the Solar Roof that is related




                   p
 to the generation of electricity for use at the installation location. This estimated purchase price allocation is not intended
 as tax advice. We encourage you to discuss the tax credit amount with your tax professional. See
 www.energy.gov/savings/residential-renewable-energy-tax-credit for further information on the program.

 Installation Address




              o Co
 118 Lakeview Dr, New Hope, PA 18938

 Approximate Installation Start Date

 7-180 days from contract signing




            C
 Approximate Completion Date

 7-180 days from the day installation begins

 Signed by

 Your signature

 Philip Dahlin




                    y
 Name: Philip Dahlin




                y
 Date: 9/17/2020 1:31:22 PM +00:00




               p   p
You are entitled to a completely filled in copy of this Agreement, signed by both you and Tesla, before any work may be
started.

Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
               py  py       Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 7 of 22




              1Standard installation includes the cost of minor repairs commonly needed to install Solar Roof. These repairs may include simple electric




              o Co
              upgrades and roof preparation. Tesla will determine the final cost of these repairs prior to installation. If the final cost or scope of work needed
              for your installation are greater than anticipated, Tesla will provide you with an amendment pursuant to this Solar Roof Purchase & Home
              Improvement Agreement.




            C
               py  py
              o Co
            C
V5.0, 8/27/2020
Tesla, Inc.
               py  py
Solar Roof Purchase Agreement


4205775
               py  py     Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 8 of 22




                                Solar Roof Purchase & Home Improvement Agreement




              o Co
                                                Terms & Conditions
1.     Purchase. You agree to purchase the integrated roof and photovoltaic system described in your Price
Sheet (your “Solar Roof”) and any Powerwall energy storage system described in your Price Sheet (your
“Powerwall” and, together with your Solar Roof, your “System”). We agree to sell you the System and install the
System at the address identified in your Price Sheet. References to Powerwall in this Agreement only apply if




            C
you are purchasing a Powerwall.
2.      Contract Price. Your Price Sheet shows the price of your System and its installation (“Contract Price”).
The Contract Price includes permitting fees. If Tesla encounters unforeseen conditions at the installation location
or causes a change to the solar portion of your Solar Roof, you will receive an updated Price Sheet to accept or
reject. If you reject the updated Price Sheet, this Agreement will terminate. Upon termination we will return your
Order Payment and Site Survey / Design Payment to you unless the Contract Price decreases in the updated
Price Sheet. If you request a change to your System, you will receive an updated Price Sheet to accept or reject.
If you reject the updated Price Sheet, this Agreement will terminate and your Order Payment and Site Survey /




                y   y
Design Payment will not be refunded to you. Due to inventory availability, Tesla may increase this system size
by up to 10% at no additional cost to you.
3.      Installation. We will contact you to schedule installation of your System. Installation will be performed
by us or our affiliate. You authorize us to submit, on your behalf, any permit or interconnection application that
is required for your System. You also agree to give us access to the installation location as scheduled so we




               p   p
can install your System.
4.     Payment. By entering into this Agreement, you agree to pay the Contract Price as described in the Price
Sheet.




              o Co
5.      Cancellation. In some locations, you have the right to cancel this Agreement for a limited period of time
after this Agreement becomes effective and claim reimbursement of your Order Payment and Site Survey /
Design Payment. If you have this right, it will be described in Exhibit 1.
6.       Order Payment; Site Survey / Design Payment. The Order Payment that you previously paid for your
System and the Site Survey / Design Payment that you are paying when this Agreement becomes effective are
now non-refundable, except in the circumstances described above. When this Agreement becomes effective,




            C
we incur significant costs preparing to install your System. The Order Payment and the Site Survey / Design
Payment are a reasonable estimate of the damages we would incur if you cancel your order before your System
is installed.
7.        Privacy. The Tesla Customer Privacy Policy is part of this Agreement.
8.       Home Owner’s Association. If your home is governed by a home owner’s association or similar
community organization, you agree to obtain all approvals and authorizations for the System required by that
organization and advise us of any requirements of that organization that will otherwise impact the System, its




                y   y
installation or operation.
9.     Intellectual Property. We own all intellectual property rights associated with your System. We grant
you a non-exclusive license to use any imbedded software in connection with the operation of your System only.
10.    Remote Monitoring and Firmware Upgrades. You agree that Tesla may access your System remotely




               p   p
to monitor performance, perform diagnostics and upgrade firmware.
11.     Grid Services. Your Powerwall is capable of supporting the reliability of the electrical grid by providing
services under programs offered by utilities or third parties. From time to time we may contact you about
participation in these programs. These calls or texts may use computer assisted dialing or pre-recorded

Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
               py  py     Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 9 of 22




messages. Consenting to this contact is not a condition of purchase and you can contact us at any time if you




              o Co
no longer want to be contacted about such participation.
12.      Limited Warranties. (a) Your Solar Roof is covered by the Tesla Solar Roof Limited Warranty provided
to you with this Agreement. The power level electronics included in your Solar Roof (e.g. inverter, rapid shut-
down device, mid-circuit interrupters, etc.) are covered by a limited warranty issued by the manufacturer. We
will repair damage we cause to the installation location, your belongings or your property during our installation of




            C
your Solar Roof or pay you for the damage we cause. (b) Your Powerwall is covered by the Tesla Powerwall
Limited Warranty. We will install your Powerwall in a competent and workmanlike manner, and we will re-install
your Powerwall if you notify us of any failure to meet this installation warranty within four years (or any longer
period required by law) from installation. (c) Tesla warrants that any required electrical upgrades, any required
structural upgrades, and any optional upgrades performed under this Agreement will be performed in a good and
workmanlike manner, free of defects, for a period of one year after completion of the work. Upon receipt of payment
in full under this Agreement, all warranties that are provided by manufacturers of equipment used in such work will
be transferred directly to you. (d) The Tesla Solar Roof Limited Warranty and the Tesla Powerwall Limited Warranty
both include the same arbitration provision contained in section 15 below. By approving this Agreement, you




                y   y
accept the terms of these warranties.

13.     Limitation of Liability. We are not liable to you for any indirect, special or consequential damages
arising out of this Agreement. To the extent permitted by law, our aggregate liability to you under this Agreement,
the Tesla Powerwall Limited Warranty and the Tesla Solar Roof Limited Warranty is limited to the Contract Price.




               p   p
These limitations apply to any liability arising out of any site survey performed by us or our affiliate in connection
with this Agreement.
14.    Notices. You can find applicable lien notices, certain warnings required by law, and details of our
insurance in Exhibit 2.




              o Co
15.      Governing Law; Integration. This Agreement is governed by the laws of the State where your System
is installed. The information at the links described above is part of this Agreement. Any other terms relating to
your System that are not contained or referred to in this Agreement are not binding on us or you.
 16.   Agreement to Arbitrate. Please carefully read this provision, which applies to any dispute between
 you and Tesla, Inc. and its affiliates (together “Tesla”).




            C
 If you have a concern or dispute, please send a written notice describing it and your desired resolution to
 resolutions@tesla.com.
 If not resolved within 60 days, you agree that any dispute arising out of or relating to any aspect of the
 relationship between you and Tesla will not be decided by a judge or jury but instead by a single arbitrator in
 an arbitration administered by the American Arbitration Association (AAA) under its Consumer Arbitration
 Rules. This includes claims arising before this Agreement, such as claims related to statements about our
 products.




                y   y
 We will pay all AAA fees for any arbitration, which will be held in the city or county of your residence. To learn
 more about the Rules and how to begin an arbitration, you may call any AAA office or go to www.adr.org.
 The arbitrator may only resolve disputes between you and Tesla, and may not consolidate claims without the
 consent of all parties. The arbitrator cannot hear class or representative claims or requests for relief on behalf




               p   p
 of others purchasing or leasing Tesla products. In other words, you and Tesla may bring claims against the
 other only in your or its individual capacity and not as a plaintiff or class member in any class or representative
 action. If a court or arbitrator decides that any part of this agreement to arbitrate cannot be enforced as to a
 particular claim for relief or remedy (such as injunctive or declaratory relief), then that claim or remedy (and
 only that claim or remedy) shall be severed and must be brought in court and any other claims must be

Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
 arbitrated.


               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 10 of 22




              o Co
 If you prefer, you may instead take an individual dispute to small claims court.
 You may opt out of arbitration within 30 days after signing this Agreement by sending a letter to: Tesla, Inc.;
 P.O. Box 15430; Fremont, CA 94539-7970, stating your name, product and intent to opt out of the arbitration
 provision. If you do not opt out, this agreement to arbitrate overrides any different arbitration agreement
 between us, including any arbitration agreement in a lease or finance contract.




            C
               py  py
              o Co
            C
V5.0, 8/27/2020
Tesla, Inc.
               py  py
Solar Roof Purchase Agreement


4205775
Exhibit 1



               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 11 of 22




              o Co
                                                 Cancellation Rights

(TESLA, INC. COPY)
NOTICE OF CANCELLATION
STATUTORILY-REQUIRED LANGUAGE




            C
Notice of Cancellation
Date of Transaction:9/17/2020 1:31:22 PM +00:00
You may CANCEL this transaction, without any penalty or obligation, within THREE BUSINESS DAYS from the
above date. If you cancel, any property traded in, any payments made by you under the contract or sale and any
negotiable instrument executed by you will be returned within TEN DAYS following receipt by the seller (Tesla,
Inc.) of your cancellation notice, and any security interest arising out of the transaction will be canceled. If you
cancel, you must make available to the seller (Tesla, Inc.) at your residence, in substantially as good condition as
when received, any goods delivered to you under this contract or sale, or you may, if you wish, comply with the
instructions of the seller (Tesla, Inc.) regarding the return shipment of the goods at the seller’s (Tesla, Inc.’s)




                y   y
expense and risk. If you do make the goods available to the seller (Tesla, Inc.) and the seller (Tesla, Inc.) does
not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods
without any further obligation. If you fail to make the goods available to the seller (Tesla, Inc.), or if you agree to
return the goods to the seller (Tesla, Inc.) and fail to do so, then you remain liable for performance of all
obligations under the contract.




               p   p
To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other
written notice, or send a telegram to Tesla, Inc., 3500 DEER CREEK ROAD, PALO ALTO, CA, 94304 NOT LATER
THAN MIDNIGHT of the date that is THREE BUSINESS DAYS from the date you signed the Agreement.

I, ____________________, hereby cancel this transaction on _________________________ [Date].




              o Co
Customer’s Signature:


__________________________________________
Customer’s Signature:




            C
__________________________________________




V5.0, 8/27/2020
Tesla, Inc.
               py  py
Solar Roof Purchase Agreement


4205775
(CUSTOMER COPY)



               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 12 of 22




              o Co
NOTICE OF CANCELLATION
STATUTORILY-REQUIRED LANGUAGE
Notice of Cancellation
Date of Transaction:9/17/2020 1:31:22 PM +00:00
You may CANCEL this transaction, without any penalty or obligation, within THREE BUSINESS DAYS from the




            C
above date. If you cancel, any property traded in, any payments made by you under the contract or sale and any
negotiable instrument executed by you will be returned within TEN DAYS following receipt by the seller (Tesla,
Inc.) of your cancellation notice, and any security interest arising out of the transaction will be canceled. If you
cancel, you must make available to the seller (Tesla, Inc.) at your residence, in substantially as good condition as
when received, any goods delivered to you under this contract or sale, or you may, if you wish, comply with the
instructions of the seller (Tesla, Inc.) regarding the return shipment of the goods at the seller’s (Tesla, Inc.’s)
expense and risk. If you do make the goods available to the seller (Tesla, Inc.) and the seller (Tesla, Inc.) does
not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods
without any further obligation. If you fail to make the goods available to the seller (Tesla, Inc.), or if you agree to




                    y
return the goods to the seller (Tesla, Inc.) and fail to do so, then you remain liable for performance of all




                y
obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other
written notice, or send a telegram to Tesla, Inc., 3500 DEER CREEK ROAD, PALO ALTO, CA, 94304 NOT LATER




                   p
THAN MIDNIGHT of the date that is THREE BUSINESS DAYS from the date you signed the Agreement.




               p
I, ____________________, hereby cancel this transaction on _________________________ [Date].

Customer’s Signature:




              o Co
__________________________________________
Customer’s Signature:




            C
__________________________________________




V5.0, 8/27/2020
Tesla, Inc.
               py  py
Solar Roof Purchase Agreement


4205775
            py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 13 of 22



                                                          Exhibit 2
                                                          NOTICES




           o Co
  Bonds. The owner or tenant has the right to require the contractor to have a performance and payment bond.

 Extra Work and Change Orders. Extra Work and Change Orders become part of the contract once the order is
  prepared in writing and signed by the parties prior to commencement of any work covered by the new change
       order. You may not require a contractor to perform extra or change-order work without providing written
authorization prior to the commencement of work covered by the new change order. Extra work or a change order




         C
   is not enforceable against you unless the change order also identifies all of the following in writing prior to the
 commencement of work covered by the new change order:(i) the scope of the extra work or change, (ii) the cost
  to be added or subtracted from the contract; and (iii) the effect the order will have on the schedule of progress
 payments or the completion date. Notwithstanding this provision, the Contractor shall have the right to substitute
 System equipment without Customer’s agreement, so long as that substitution adds no extra cost to the project
and does not materially affect the System’s performance. The Contractor’s failure to comply with the requirements
of this paragraph does not preclude the recovery of compensation for work performed based on legal or equitable
                                 remedies designed to prevent unjust enrichment.




             y   y
 Insurance Tesla carries the following insurance applicable to the work being performed under this Agreement:
           Commercial General Liability Insurance (CGL). Tesla carries commercial general liability
             insurance with coverage amounts that meet or exceed those required by law.
           Workers' Compensation Insurance. Tesla carries workers' compensation insurance for all
             employees in compliance with law.




            p
           o Co p
         C
            py  py
        Solar Roof Purchase Agreement
        V5.0, 8/27/2020
        Tesla, Inc.
               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 14 of 22




                                               Additional Notices




              o Co
                                                 Pennsylvania
CONTRACTOR LICENSING INFORMATION: You may contact the Pennsylvania State Attorney General’s office at 1-
888-520-6680 to obtain a listing of all registered home improvement contractors.




            C
                                                       .




               py  py
              o Co
            C
               py  py
Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 15 of 22




              o Co
                                TESLA SOLAR ROOF LIMITED WARRANTY (USA)

Effective Date: October 1, 2019
Applies to Product Reference Number:




            C
Tesla SR-TE-03-01


Limited Warranties
Tesla, Inc. warrants that:
(1)     Product Warranty. Your Solar Roof will be free from defects in design, materials, and workmanship for 25
years from the date your Solar Roof is installed, except as otherwise provided in the Module Warranty below.




                y   y
(2)     Weatherization Warranty. Your Solar Roof will remain in place and prevent damage to your Home caused
by the passage of wind and rain through your Solar Roof for 25 years from the date your Solar Roof is installed.
(3)    Module Warranty. The power output capacity1 of your Solar Roof will be at least 95.0% of the “Rated Peak




               p   p
Power” specified on the Solar Roof’ data sheet (multiplied by the size of your Solar Roof) at 5 years after your
       2

Solar Roof is installed. The power output capacity will decline by no more than 0.5% per year for the following 20
years. This warranty covers the power your Solar Roof will produce under standard test conditions.
Note that this Limited Warranty (including its duration) is subject to certain exclusions and limitations that are set




              o Co
out in detail below.


Remedies




            C
If your Solar Roof fails to comply with the above Limited Warranty, Tesla will, in its sole discretion, repair or
replace the defective part of your Solar Roof (using new or refurbished parts). If your Solar Roof is repaired or
replaced under this Limited Warranty, the remainder of the original warranty period will apply to the repaired or
replaced portion of your Solar Roof. The original warranty period does not extend because your Solar Roof is
repaired or replaced. These remedies are your sole remedy, and Tesla’s sole liability, for any claims arising from
or relating to the Limited Warranty or your Solar Roof.




                y   y
What Products are Covered?

This Limited Warranty applies to any Tesla Solar Roof that (1) was purchased from Tesla in the United States of
America; (2) has one of the product reference numbers mentioned above; and (3) is installed in the United States




               p   p
of America.


1 Power output capacity refers to the ability of a Solar Roof module to produce power under Tesla’s standard test
conditions. Tesla’s standard test conditions are Air Mass 1.5, Irradiance 1000W/m2, Module Temperature 25°C.
2 The Solar Roof module’s “Rated Peak Power” may vary +/- 5% at time of manufacture.

Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 16 of 22




This Limited Warranty covers all the components of your Solar Roof except the power level electronics (e.g.




              o Co
inverter, rapid shut-down device, mid-circuit interrupters, etc.), which are not manufactured by Tesla. Your power
level electronics come with a 10-year warranty from its manufacturer. If you experience any issues with your
power level electronics during its 10-year warranty period, please contact Tesla Customer Service so we can
help you make a warranty claim against the manufacturer. When you need to replace any of your power level
electronics after its warrantied life, please contact Tesla Customer Service and we will help you obtain and install




            C
the replacement power level electronic, at your cost.


Who Can Make a Claim?

Limited Warranty claims can be made by or on behalf of the end user who acquired the Solar Roof for installation
on his or her Home or any subsequent owner of the Home who provides proof of ownership of the Home.




               py   y
 Agreement to Arbitrate. Please carefully read this provision, which applies to any dispute between
 you and Tesla, Inc. and its affiliates (together “Tesla”).




                   p
 If you have a concern or dispute, please send a written notice describing it and your desired
 resolution to resolutions@tesla.com.

 If not resolved within 60 days, you agree that any dispute arising out of or relating to any aspect of
 the relationship between you and Tesla will not be decided by a judge or jury but instead by a single




              o Co
 arbitrator in an arbitration administered by the American Arbitration Association (AAA) under its
 Consumer Arbitration Rules. This includes claims arising before this Agreement, such as claims
 related to statements about our products.

 We will pay all AAA fees for any arbitration, which will be held in the city or county of your residence.




            C
 To learn more about the Rules and how to begin an arbitration, you may call any AAA office or go
 to www.adr.org.

 The arbitrator may only resolve disputes between you and Tesla, and may not consolidate claims
 without the consent of all parties. The arbitrator cannot hear class or representative claims or
 requests for relief on behalf of others purchasing or leasing Tesla products. In other words, you and
 Tesla may bring claims against the other only in your or its individual capacity and not as a plaintiff
 or class member in any class or representative action. If a court or arbitrator decides that any part




                y   y
 of this agreement to arbitrate cannot be enforced as to a particular claim for relief or remedy (such
 as injunctive or declaratory relief), then that claim or remedy (and only that claim or remedy) shall
 be severed and must be brought in court and any other claims must be arbitrated.




                   p
 If you prefer, you may instead take an individual dispute to small claims court.




               p
 You may opt out of arbitration within 30 days after signing this Agreement by sending a letter to:
 Tesla, Inc.; P.O. Box 15430; Fremont, CA 94539-7970, stating your name, product and intent to
 opt out of the arbitration provision. If you do not opt out, this agreement to arbitrate overrides any
Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 17 of 22




 different arbitration agreement between us, including any arbitration agreement in a lease or




              o Co
 finance contract.


Maintenance and Operation




            C
Tesla will provide you with an initial copy of the Solar Roof Owner’s Manual and later with any updates to it
(collectively, the “Owner’s Manual”). The Owner’s Manual provides you with Solar Roof operation and maintenance
instructions, answers to frequently asked questions, troubleshooting tips and service information. You must
maintain and operate the Solar Roof in accordance with the instructions in the Owner’s Manual.
The Solar Roof requires routine maintenance that is not covered by this Limited Warranty. This required
maintenance is set out in the Owner’s Manual. Routine maintenance must be performed in compliance with the
requirements set out in the Owner’s Manual.




                y   y
The solar array electrical components in your Solar Roof have a 25-year operating life. If you operate the power
producing parts of your Solar Roof after the period of the Module Warranty, you assume all the risk and liability
of that operation.
If you think there is a problem with your Solar Roof, you may call us. As a first step we will review historical




               p   p
energy production data from your system to remotely diagnose and resolve any problems. If we determine that
there is a problem but we cannot diagnose the specific problem remotely, we will send a qualified Solar Roof
professional to your Home. If repairs are needed and covered by this Limited Warranty, you will not be charged
for the repairs. If repairs are not covered by this Limited Warranty, we will charge you our then-current site visit




              o Co
fee plus the cost for any work you authorize us to do.


Limitations and Disclaimer
THIS LIMITED WARRANTY IS THE ONLY EXPRESS WARRANTY MADE IN CONNECTION WITH YOUR




            C
SOLAR ROOF. Any other warranties, remedies and conditions, whether oral, written, statutory, express
or implied (including any warranties of merchantability and fitness for purpose, and any warranties
against latent or hidden defects) are expressly disclaimed. If such warranties cannot be disclaimed,
Tesla limits the duration of and remedies for such warranties to the durations and remedies described
in this Limited Warranty. This Limited Warranty does not warrant any specific electrical performance of
your Solar Roof other than that described in the Module Warranty.




               py   y
Relationship with Applicable Law

This Limited Warranty gives you specific rights, and you may also have other rights which vary from




                   p
state to state. For example, some states do not allow limitations on how long an implied warranty lasts,
meaning the limitations in the “Limitations and Disclaimer” section above may not apply to you. The
terms of this Limited Warranty will apply to the extent permitted by applicable law. For a full description
of your legal rights you should refer to the laws applicable in your jurisdiction.


Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
               py
General Exclusions

                   py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 18 of 22




              o Co
This Limited Warranty does not apply to any breach of this Limited Warranty directly or indirectly caused
by or resulting from any of the following: (i) abuse, misuse or negligence, (ii) accidents or other events
beyond Tesla’s (or its affiliates’, subcontractors’ or representatives’) reasonable control, including but
not limited to lightning, flood, earthquake, fire, wind events and building siting outside of the rating




            C
limitations of ASTM D 3161 Class F, hail and other extreme weather events; (iii) failure to operate or
maintain your Solar Roof in accordance with the Owner’s Manual; (iv) removal or reinstallation of your
Solar Roof at a location other than the original installation location; (v) strikes by balls or other objects,
dirt, dust, bird excrement, animals, insects, foliage or algae growth; (vi) water entering around a fitting,
accessory or other material not supplied by Tesla; (vii) any material or equipment not supplied by Tesla
that the Solar Roof may be connected to; or (viii) someone other than Tesla installing, removing, re-
installing or repairing the Solar Roof (including, but not limited to, damaging the Solar Roof during such
work) unless that party does so in compliance with the Owner’s Manual.




                y   y
In addition, this Limited Warranty does not cover (a) conditions at your Home not caused by our breach
of this Limited Warranty, including, but not limited to, unpermitted conditions, improper electrical wiring,
defects in the roof structure that cause it to sag over time, chimney or exhaust vent heights that are
reduced by your Solar Roof, cracked or crumbling masonry, or inadequate attic ventilation; (b) normal




               p   p
wear and tear or deterioration, or superficial defects, dents or marks that do not impact the performance
or functionality/integrity of your Solar Roof; (c) damage or deterioration that occurs after the expiration
or voiding of all or part of the Limited Warranty; or (d) theft or vandalism of your Solar Roof or any of its
components.




              o Co
Finally, please note that the color of replacement Solar Roof tiles may vary from the originals due to normal
weathering, changes in our Solar Roof or other causes.


Modifications and Waivers




            C
No person or entity, including a Tesla employee or authorized representative, may modify or waive any part of
this Limited Warranty, or make any additional promises to you about the Solar Roof that are not in this Limited
Warranty. Tesla may occasionally offer to pay some or all of the cost of certain repairs that are not covered by
this Limited Warranty, either for specific Solar Roof models or on an ad hoc, case-by-case basis. Tesla reserves
the right to do so without incurring any obligation to make a similar payment to other Solar Roof owners.




                    y
Limitation of Liability




                y
TESLA IS NOT LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF OR RELATED TO THIS LIMITED
WARRANTY, REGARDLESS OF THE FORM OF ACTION AND REGARDLESS OF WHETHER




               p   p
TESLA HAS BEEN INFORMED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED, THE
POSSIBILITY OF SUCH DAMAGES. TESLA IS NOT LIABLE FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE, OR OTHER DAMAGES OF ANY
KIND RELATING TO ANY DAMAGE TO YOUR HOME OR TO YOUR HOME’S CONTENTS
WHETHER FOR BREACH OF THIS LIMITED WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
Solar Roof Purchase Agreement
V5.0, 8/27/2020
Tesla, Inc.
4205775
               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 19 of 22




OTHER CLAIMS DERIVED IN TORT OR FOR ANY OTHER CAUSE. TESLA’S AGGREGATE




              o Co
LIABILITY ARISING OUT OF ALL CLAIMS MADE UNDER THIS LIMITED WARRANTY AND ALL
CLAIMS MADE UNDER ANY PURCHASE AND INSTALLATION CONTRACT FOR YOUR SOLAR
ROOF WILL NOT EXCEED THE AMOUNT YOU PAID FOR YOUR SOLAR ROOF.

SOME STATES DO NOT ALLOW, OR RESTRICT, THE EXCLUSION OR LIMITATION OF DAMAGES,




            C
INCLUDING INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR
EXCLUSION MAY NOT APPLY TO YOU, OR MAY ONLY APPLY TO A LIMITED EXTENT.


Governing Law

All matters arising under or relating to this Limited Warranty shall be governed by the internal substantive laws
of the state where your Solar Roof is installed, except to the extent inconsistent with or pre-empted by federal




                y   y
law and without regard to the state’s choice of law rules. The application of the United Nations Convention on
Contracts for the International Sale of Goods is expressly excluded.




               p   p
Claims Process
In order to make a claim under this Limited Warranty, please contact us as soon as possible after discovering
the problem. Please have available (i) your name, address and a description of the alleged failure(s), (ii) any
pictures or other materials you have that show the problem, and (iii) your Solar Roof’ original installation date (if




              o Co
known).



Tesla Contact Details




            C
    Tesla email: Energycustomersupport@tesla.com

    Tesla address: 6611 Las Vegas Boulevard South, Las Vegas, Nevada 89119, Attn: Customer Care - Solar
     Roof Warranty Claims

    Tesla telephone number:
        US: +1 (888) 765-2489




V5.0, 8/27/2020
Tesla, Inc.
               py  py
Solar Roof Purchase Agreement


4205775
               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 20 of 22




              o Co
                                                          Schedule B
                                               Renewable Energy Credit Agreement

1.       Introduction. This Renewable Energy Credit Agreement (this “REC Agreement”) is between Tesla (“Tesla” or “we”) and you
(“Customer”) for your sale of the Environmental Attributes associated with the electricity generated by your photovoltaic system (“Solar
System”), which you are purchasing under your Tesla Energy Products Purchase & Home Improvement Agreement (the “Solar




            C
Agreement”), to Tesla. “Environmental Attributes” are commonly referred to as renewable energy credits (“RECs”) and include all solar
renewable energy credits, carbon offset credits, green tags, and other similar credits and benefits, however named, generated by or
associated with the Solar System. Environmental Attributes do not include electricity or tax credits.
2.       Payment. Tesla will provide you credit toward the purchase of your Solar System based on the value that we place on your
Environmental Attributes (“REC Credit”). Your REC Credit is listed in the Price Sheet. The REC Credit is considered income and we will
send you a Form 1099. The REC Credit is payment for 100% of the Environmental Attributes generated by the Solar System for the life
of the Solar System following the first date that your system produces energy (the “Term”). This REC Agreement will survive the Solar
Agreement and you will not be entitled to any payment related to your sale of the Environmental Attributes other than or in addition to
the REC Credit.




                y   y
3.      Your Obligations. You agree to cooperate with Tesla to allow Tesla (and any party to which Tesla may sell or transfer the
Environmental Attributes) to claim the Environmental Attributes, including, but not limited to taking the following actions:
    a. To the extent allowable by law, enter into net metering agreements and interconnection agreements for the Solar System;
    b. Promptly, but in no case more than 7 days after Tesla’s request, sign and/or file documentation in connection with the
        registration and/or transfer of the Environmental Attributes to Tesla and to any party to which Tesla may subsequently sell or
        transfer the Environmental Attributes;




               p   p
    c. Maintain and make available, at your cost, a functioning indoor internet connection with the understanding that an intermittent
        internet connection (which includes but is not limited to temporary wireless hotspots) will not satisfy this obligation;
    d. Allow Tesla to monitor and report the Solar System’s production;
    e. Upon reasonable prior written notice, provide Tesla and/or its designees, with access to the Solar System for inspections and
        maintenance as Tesla deems necessary;
    f. Maintain the Solar System in good working condition; and




              o Co
    g. Maintain the Solar System’s interconnection to the local electric utility.
 Additionally, you understand that by selling the Environmental Attributes to Tesla, you will have no right to sell the Environmental
 Attributes, or any component thereof, to any other party.
4.        Tesla’s Remedies. If you fail to comply with the obligations set forth in Section 3 within 30 days after Tesla’s written notice to
you, and that failure results in any disruption in the production of Environmental Attributes or Tesla’s ability to claim, transfer, or
otherwise make use of the Environmental Attributes, Tesla will have the right to invoice and collect from you an amount equal to Tesla’s




            C
direct, actual damages resulting from such disruption. In no case, however, will you be liable to Tesla under this REC Agreement for
amounts in excess of the REC Credit.
5.       Environmental Claims. Tesla may sell the Environmental Attributes to a third party. You recognize that you will not own the
Environmental Attributes to sell, use or claim, and a third party may have the right to claim clean, green or renewable energy based on
its purchase of Environmental Attributes from your Solar System.

I have read this REC Agreement in its entirety and I acknowledge that I have received a complete copy of this REC Agreement.




                y   y
 Philip Dahlin

 Customer Signature




V5.0, 8/27/2020
Tesla, Inc.
4205775
               p   p
Solar Roof Purchase Agreement
               py  py    Case 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 21 of 22




              o Co
            C                          (THIS PAGE INTENTIONALLY LEFT BLANK)




               py  py
              o Co
            C
V5.0, 8/27/2020
Tesla, Inc.
               py  py
Solar Roof Purchase Agreement


4205775
    py  pyCase 2:21-cv-02020 Document 1-1 Filed 04/30/21 Page 22 of 22




Certificate of Completion




   o Co
EnvelopeID: 6ffd939c-a5ca-4eb1-9de5-de4647a67d60
Subject: {{cc_document_name}}

Document Generated: {{cc_doc_generation_date}}




 C
Signer Events

Philip Dahlin
{{cc_signer1_email}}




     y   y
Signed: 9/17/2020 1:31:22 PM +00:00
Using IP Address: 68.82.19.62




    p
   o Co p
 C
    py  py
